Title: [From Thomas Jefferson to James Madison, ca. 1 June 1784]
From: Jefferson, Thomas
To: Madison, James


[New York, ca. 1 June 1784. Entry in SJL under “June” reads: “Jas. Madison. Inclosed Deane’s letters.” Neither letter nor enclosure has been found, but TJ must have written about 1 June from New York where he arrived on 30 May and from which he departed on 5 June 1784 (Dumbauld, Jefferson, American Tourist, 58). He had endeavored without success to obtain a copy of “Deane’s letters” in Philadelphia (TJ to Madison, 25 May 1784), and his Account Book for 31 May shows that he paid the New York Tory printer, James “Rivington for paper and books £3.4.” Rivington was the publisher of Paris Papers: or Mr. Silas Deane’s Late Intercepted Letters, to His Brothers, and Other Intimate Friends, in America (New York, 1782; Sabin No. 19066). See TJ to Madison, 1 July 1784.]
